Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5 and 7-32 of K. Michael et al., US 17/074,232 (Oct. 19, 2020) are pending.  Claims 1-5 and 7-31 are rejected.  Claim 32 is in condition for allowance.  

Withdrawal Claim Rejections 35 U.S.C. 112(b)

Rejection of claims 27 and 30 pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of “polypropylene” is unclear is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1)/(2) Rejection over J. Corrie et al., WO 00/55133 (2000) (“Corrie”)

Rejection of claims 1-26 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Corrie et al., WO 00/55133 (2000) (“Corrie”) is maintained for the reasons given in the previous Office action.  Corrie discloses the following photocleavable compounds.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above structures are circled to indicated correspondence to the newly added claim 1 amendment of:

wherein the N-acyl-7-nitroindoline moiety further comprises at least two reactive groups for crosslinking capability of biopolymers, wherein the at least two reactive groups further comprise a first reactive moiety and a second reactive moiety

Applicant’s Argument

Applicant argues that the claimed invention is directed to cross linkers with 7-nitroindoline moieties, which allow to linking (e.g. two proteins) with light illumination. Applicant argues that none of Corrie, Audia, Nicolaou, Picard and/or Chakrabarty show any cross linkers, and none of the structures of the instant patent application are described in any of the five references. 

This argument is not considered persuasive because Applicant’s intended purpose (stated in the claim 1 preamble) that the claimed compounds are “cross-linking agents” does not structurally differentiate the claimed Markush genera from Corrie.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural 

§ 102(a)(1)/(2) Rejection over J. Audia et al., US 6,150,375 (2000) (“Audia”)

Rejection of claims 1-5 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Audia et al., US 6,150,375 (2000) (“Audia”) is maintained for the reasons given in the previous Office action.  Applicant’s arguments are considered unpersuasive for the same reasons discussed above for Corrie.  


§ 102(a)(1) Rejection over K. C. Nicolaou et al., Synlett, 900-903 (2001) (“Nicolaou”)

Rejection of claims 1-5, 7-15 and 17-26 under 35 U.S.C. 102(a)(1) as being anticipated by K. C. Nicolaou et al., Synlett, 900-903 (2001) (“Nicolaou”) is maintained for the reasons given in the previous Office action.  Applicant’s arguments are considered unpersuasive for the same reasons discussed above for Corrie.  



§ 102(a)(1) Rejection over S Chakrabarty et al., 27 Cell Chemical Biology, 1434-1440 (Published August 18, 2020) (“Chakrabarty”)

Rejection of claims 1, 15-25 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by S Chakrabarty et al., 27 Cell Chemical Biology, 1434-1440 (Published August 18, 2020) (“Chakrabarty”) is maintained for the reasons given in the previous Office action.  Applicant’s arguments are considered unpersuasive for the same reasons discussed above for Corrie.  .  

§ 102(a)(1) Rejection over S. Picard et al., 49 Chemical Communications, 10805-10807 (2013) (“Picard”)

Rejection of claims 1-5 and 7-31 under 35 U.S.C. 102(a)(1) as being anticipated by S. Picard et al., 49 Chemical Communications, 10805-10807 (2013) (“Picard”) is maintained for the reasons given in the previous Office action.  Applicant’s arguments are considered unpersuasive for the same reasons discussed above for Corrie.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

Failure to Limit a Base Claim

Claim 30, dependent upon claim 27 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends. See MPEP 2173.05(e); 608.01(n)(II).  Claim 30 recites the “multifunctional core is 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, this structural core does not fall within any of the claim 27 alternatives “polyethylene glycol cores, penta-erythritol cores, polypropylene cores, sucrose cores, and combinations thereof”.  As such, the further recitation of dependent claim 30 recites a structural core falling outside of the scope of claim 27 and thus fails to limit base claim 27.  See MPEP 2173.05(e); 608.01(n)(II).  

Subject Matter Free of the Art of Record

Claim 32 is free of the art of record and in condition for allowance.  

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection or new argument presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622